Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 1 of 9

EXHIBIT 2
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 2 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

LUIS LONGHI,
Plaintiff,
Civil Action No.: 1:18-cv-08077-VSB
Vv.

LOMBARD RISK SYSTEMS, INC.,

A VERMEG LTD COMPANY d/b/a :

VERMEG : FIRST AMENDED COMPLAINT AND
JURY DEMAND

Defendant.

 

Luis Longhi residing at 712 Hickory Lane, Palmer, PA 18045 complains of the defendant

and says:
JURISDICTION AND VENUE

I. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 and the
claims asserted in this complaint well exceed $75,000.

2, Venue is proper within this district because defendant, Lombard Risk Systems,
Inc.’s (“Lombard”) corporate headquarters is located within the Southern District of New York.

3. The causes of actions alleged are breaches of contract between Plaintiff Longhi
and Lombard and age discrimination in termination of his employment on June 3, 2018 in
violation of the New York City Human Rights Law.

PARTIES

4, Defendant Lombard Risk Systems, Inc. (“Lombard”), is a corporation owned by

the Vermeg Company and is in the business of providing regulatory reporting and collateral

management solutions to the financial services industry.
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 3 of 9
Case 1:18-cv-08077-VSB Document 9 Filed 12/03/18 Page 2 of 8

5. Plaintiff Luis Longhi (“Longhi” or “Plaintiff’?) commenced employment with
Lombard on December 4, 2017 pursuant to an employment agreement titled “Statements of
Particulars of Employment” executed on November 28, 2017.

6. He was hired by Lombard’s then CEO Alastair Brown and employed as Executive
Vice-President Sales-Americas.

7. Longhi was notified on Sunday, June 3, 2018 by Mousser Jerbi, Deputy CEO of
Lombard, that his employment was being terminated.

8. Longhi’s date of birth is October 27, 1966 and he was fifty-one years old when he
was notified that he was being terminated.

9. Commencing October 1, 2018, defendant Lombard was re-branded and is now
doing business as Vermeg.

FACTS RELEVANT TO ALL COUNTS

10. Plaintiff repeats and re-alleges the facts set forth in {fs 4 through 9 as though set
forth herein.

11. Par. 3.1 of Longhi’s employment agreement with Lombard stated that his base
salary compensation would be $300,000 per annum.

12. Par. 3.2 of Longhi’s cmployment agreement also stated that he would be entitled
to an additional $300,000 in annual bonuses based on targets set by Lombard.

13. Par. 3.2 of Longhi’s employment agreement further stated, “the basis on which
your bonus is calculated may vary at the discretion of the Company and in accordance with the
goals and objectives issued to you by the Company from time to time.”

14. Lombard’s fiscal year starts April 1 of the year and ends on March 31 in the

following year. Lombard’s fiscal fourth quarter commences on January | and ends on March 31.
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 4 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 3 of 8

15. During the fourth (4"") quarter of fiscal year 2018, Longhi presented Lombard’s
CEO, Alastair Brown, with a sales target of £1.561 million for that quarter.

16. | Lombard’s CEO, who was authorized under Lombard’s corporate by-laws to set
sales targets, agreed to that target and that Longhi exceeded that target of £1.561 by March 31,
2018. Thus, Longhi performed under Par. 3.2 of his employment agreement.

17. On March 9, 2018, Longhi emailed Lombard’s CEO, Alastair Brown with the
subject line titled “FY18 Q4 Bonus” asking “Do we need to memorialize our agreement in an
email to anyone?” Brown responded that same day in an email to Longhi stating that “You are
going to deliver more than your scrubbed forecast (£1.561k) and I am going to find 25% of your
expected annual OTE ($75K). I am probably going to dress part of that up as a retention
incentive for Vermeg’s sake.”

18. Longhi achieved sales of £1.6million by the end of 4" quarter of FY2018.

19. On April 10, 2018, Longhi emailed Nigel Rohan inquiring what action was being
taken to pay his 2018 4" quarter bonus of $75,000 as agreed to by CEO Brown on March 9,
2018. Mr. Rohan responded on April 16, 2018 that the bonus “was under discussion with
Alastair presently. Be mindful that the RSD commission/bonus is paid out in the May payroll. “

20.  Longhi was only paid just under $16,000 for his fiscal year 2018 4"" quarter sales
and is owed approximately $59,000.

1" quarter of FY’

21.  Longhi continued on pace with his 4"" quarter sales into the
2019 when he was fired.
22. Accordingly, he should have been paid a pro-rata share of $75,000 or $50,000.

He was only paid $10,000 in accordance with a commission schedule that was not applicable to

his employment agreement.
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 5 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 4 of 8

23. Longhi was never informed that Lombard had changed Par. 3.2 of his
employment agreement that would pay him based on a commission schedule.

24, Paragraph 4.1 of the Agreement defined Longhi’s work week as Monday through
Friday 9 AM to 6 PM, at 40 hours/week.

25, When Longhi was notified that he was being fired on Sunday, June 3, 2018, he
had already worked 26 weeks or 6 months at Lombard as of Friday, June 1, 2018. Alternatively,
Longhi had already worked from December 4, 2017 through June 1, 2018 or whole and parts of
seven months, i.e. December 2017, January, February, March, April, May and June (1), 2018.

26. Pursuant to 11.2 of his employment agreement, if Longhi completed six months
employment at Lombard and his employment was terminated after working six months, he
would be entitled to three-month’s notice or three months base pay in lieu of notice.

27. | Nowhere in the employment agreement does it define how the six month period
identified in Par. 11.2 would be calculated or applied.

28. Instead, Lombard told him it was paying one month’s base pay in lieu of notice,
falsely claiming that he did not work the required six months to warrant three months’ notice or
three months’ pay in lieu of notice.

29.  Longhi was only paid one month’s pay in lieu of notice, i.e., $25,000 instead of
$75,000. Thus, Longhi is owed $50,000 under 411.2 of his employment agreement.

30.  Longhi’s job performance met the reasonable expectations of Lombard including
but not limited to meeting sales targets and recruiting highly qualified employees to Lombard.

31. Upon information and belief, Lombard will be replacing Longhi with someone
significantly younger than him.

FIRST COUNT
(Breach of Contract)
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 6 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 5 of 8

32. Plaintiff repeats and re-alleges the allegations set forth in {J 4 through 30 as
though set forth herein.

33. Lombard breached ffs 3.2 and 11.2 of the Statement of Particulars of
Employment and owes Longhi approximately $149,000.

WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard

Risk Systems, Inc., a Vermeg LTD company for the following relief:

a) Compensatory damages;
b) Reasonable costs;
c) Pre-judgment and post-judgment interest; and

d) Equitable relief that this Court may deem appropriate and just under the
circumstances.

SECOND COUNT
(Unjust enrichment)

34. Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 4 through 23
and 30 as though set forth at length herein.

35, Defendant was enriched at Plaintiff's expense for his sales performance during
Lombard’s 1° quarter of FY 2019 even though he performed in good faith expecting that he
would be compensated as contemplated in his employment agreement.

36.  Defendant’s conduct violates standards of contractual fairness and the covenant of
good faith and fair dealing.

37. Plaintiff has been damaged in the amount of $40,000.

WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard

Risk Systems, Inc., a Vermeg LTD company for the following relief:
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 7 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 6 of 8

a) Compensatory damages;
b) Reasonable costs;
c) Pre-judgment and post-judgment interest; and

d) Equitable relief that this Court may deem appropriate and just under the
circumstances.

THIRD COUNT
(Quantum Meruit)

38. Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 4 through
23, 30 and 35 as though set forth at length herein.

39, Plaintiff performed his services in good faith.

40. Defendant accepted his performance.

41. | There was a reasonable expectation of compensation for his sales performance
during the 1* quarter of FY’ 2019 by both Plaintiff and Defendant.

42. The amount paid to Plaintiff was not a reasonable value of services rendered.

WHEREFORE, plaintiff Luis Longhi demands judgment against defendant Lombard

Risk Systems, Inc., a Vermeg LTD company for the following relief:

a) Compensatory damages;
b) Reasonable costs;
c) Pre-judgment and post-judgment interest; and

d) Equitable relief that this Court may deem appropriate and just under the

circumstances.

FOURTH COUNT
(Age Discrimination)
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 8 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 7 of 8

43. Plaintiff repeats and re-alleges the allegations set forth in {{ 4 through 25 and 30-
31 as though set forth herein

44.  Longhi’s age was a determinative factor when the decision was made to terminate
his employment.

45. Lombard is an employer within the meaning of the New York City Human Rights
Law.

46. | Lombard violated the New York City Human Rights Law (““NYCHRL”), i.e., City
of New York Administrative Code §8-107 (a) when it fired Longhi because of his age.

47,  Longhi suffered damages in the form of lost wages, benefits and emotional
distress.

48.  Lombard’s conduct was motivated by malice and/or reckless disregard for
Longhi’s rights under the NYCHRL.

49.  Longhi will serve a copy of this complaint with New York City Corporation
Counsel as required by the NYCHRL.

WHEREFORE, Plaintiff Luis Longhi hereby demands judgment be entered against
Lombard Risk Systems, Inc. a Vermeg LTD Company for the following relief:

a) Compensatory damages;

b) Punitive damages;

c) Reasonable costs of suit;

d) Reasonable attorney’s fees;

e) Post and pre-judgment interest; and

f) For such other and further relief that this Court deems equitable and just.
Case 1:18-cv-08077-VSB Document 13-2 Filed 12/17/18 Page 9 of 9
Case 1:18-cv-08077-VSB Document9 Filed 12/03/18 Page 8 of 8

GREEN SAVITS, LLC
Attorneys for Plaintiff, Luis Longhi

si/Jon W. Green

By:
Dated: December 3, 2018 Jon W. Green, Esq.

GREEN SAVITS, LLC

25B Vreeland Road, Suite 207

Florham Park, N.J. 07932

(973) 695-7777 (jgreen@greensavits.com)

Attorneys for Plaintiff, Luis F. Longhi

 

DEMAND FOR TRIAL BY JURY
The plaintiff hereby demands a trial by a jury as to all issues so triable.
GREEN SAVITS, LLC
Attorneys for Plaintiff, Luis Longhi

siJon W. Green
Dated: December 3, 2018 By:

 

Jon W. Green, Esq.

GREEN SAVITS, LLC

25B Vreeland Road, Suite 207

Florham Park, N.J. 07932

(973) 695-7777 (jgreen@greensavits.com)
Attorneys for Plaintiff, Luis F. Longhi
